Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 11/5/2021 has been entered and fully considered.
Claims 15, 18-22, 24, 26 and 30-32 have been cancelled.
Summary
Applicant’s arguments see pages 8-11, filed 11/5/2021, with respect to claims 1-14, 16-17, 23, 25, 27-29, and 33-36 have been fully considered and are persuasive.  The 103 rejection of claims 1-14, 16-17, 23, 25, 27-29, and 33-36 have been withdrawn.
Claims 1-14, 16-17, 23, 25, 27-29, and 33-36 are pending and have been considered.
Reasons for Allowance
Claims 1-14, 16-17, 23, 25, 27-29, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of Applicant’s claimed invention; which is outside the scope of prior art.
	SAMEC ET AL. (WO2015080660; filed 6/2015) is the closest prior art that teaches:
SAMEC teaches in the abstract a method of obtaining depolymerized lignin from biomass using a transition metal catalyst and a solvent mixture of organic solvent and water. The invention further relates to a composition obtainable by the method and the production of fuel.  Pg 2 ln 9 teaches lignin that has been removed using the Kraft process.  Pg 8 ln 8-10 teaches solvents used 
	However SAMEC differs from the claimed invention in that SAMEC does not disclose or suggest Applicant’s claimed invention.
Moreover, SAMEC teaches a person having ordinary skill in the art that a lignin which has not been depolymerized to very small units is insoluble in solvent, thereby rendering it unsuitable for use in a fuel — SAMEC teaches that depolymerization of lignin to small monomer or dimer units is key to its efficient utilization (See, SAMEC, page 2, line 12), and that longer chains of lignin are unsuitable for use because they are not sufficiently soluble in solvents such as oils and fatty acids (See, SAMEC, page 6 line 25 to page 7, line 2). In contrast, the biofuel composition defined in the present claims comprises “processed lignin”. Paragraph [0009] of the Applicant’s Specification defines “processed lignin” as “degraded native lignin’. A person having ordinary skill in the art would not consider the small molecule products of SAMEC to be “degraded native lignin” — an ordinary skilled artisan would instead understand that such small molecules do not have the same properties as “degraded native lignin’. Indeed, it is made clear in Applicant’s Specification that complete or full depolymerization should be avoided. See, for example, paragraph [0017] of Applicant’s Specification.
In other words, the present inventors have identified that, surprisingly, the presence of fatty acids, oils, and additives is not essential for a fuel, by providing processed lignin and ethanol as the main combustible components of the composition.  Wherein, SAMEC fails to disclose a fuel composition comprising processed lignin and ethanol, wherein the processed lignin and ethanol are the main combustible components; which is outside the scope of SAMEC.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771